 

Exhibit 10.5

 

FIRST AMENDMENT TO



TRANSITION SERVICES AGREEMENT

 

This First Amendment to Transition Services Agreement (the “First Amendment”) is
made and entered into as of January 23, 2017, by and ICTV Holdings, Inc., a
Nevada corporation (the “Purchaser”), PhotoMedex, Inc., a Nevada corporation
(“PHMD”), Radiancy, Inc., a Delaware corporation (“Radiancy”), PhotoTherapeutics
Ltd., a private limited company limited by shares, incorporated under the laws
of England and Wales (“PHMD UK”), and Radiancy (Israel) Limited, a private
corporation incorporated under the laws of the State of Israel (“Radiancy
Israel” and, together with PHMD, Radiancy, and PHMD UK, the “Sellers” and each,
a “Seller”).

 

Recitals

 

A. The Purchaser and the Sellers have entered into that certain Transition
Services Agreement, dated October 4, 2016 (the “TSA”). Capitalized terms used
herein without definition shall have the meanings given to them in the TSA.

 

B. Section 14 of the TSA states that the provisions of the TSA may be amended if
such amendment is in writing and signed by the Purchaser and the Sellers.

 

C. As evidenced by their signature to this First Amendment, the Purchaser and
the Sellers desire to amend the TSA as set forth below.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1. Amendments.

 

(a) All references to “Effective Date” set forth in Sections 6(a), 6(b), and in
Exhibit A to the TSA are hereby amended to read “Closing Date.”

 

(b) The fifth recital shall be amended in its entirety to read as follows:

 

“WHEREAS, pursuant to that certain lease agreement dated as of September 7,
2008, by and between the landlord named therein (the “Israel Landlord”) and
Radiancy Israel (the “Israel Lease”), a copy of which is attached hereto as
Exhibit D, Radiancy Israel leases from the UK Landlord certain offices located
in 5 Hanagar Street, 45240 Hod Hasharon Israel (the “Israel Offices” and
together with the NY Offices and the UK Offices, the “Premises”), on the terms
and subject to the conditions set forth therein;”

 

 

 



 

2. Effect of Amendment. Except as amended by this First Amendment, the TSA shall
remain in full force and effect. In addition, if there are any inconsistencies
between the TSA and this First Amendment, the terms of this First Amendment
shall prevail and control for all purposes.

 

3. Governing Law. This First Amendment shall be construed in accordance with and
governed by the laws of the Commonwealth of Pennsylvania without giving effect
to the principles of conflict of laws.

 

4. Counterparts. This First Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. Facsimile and/or other electronically
transmitted signatures shall be effective for all purposes.

 

[SIGNATURE PAGES FOLLOW]

 

 

 



 

In Witness Whereof, the parties hereto have executed this First Amendment to
Transition Services Agreement as of the date first written above.

 

  PURCHASER:         ICTV Holdings, INC.         By: /s/ Richard Ransom   Name:
Richard Ransom   Title: President

 

  SELLERS:         PhotoMedex, Inc.         By: /s/ Dennis McGrath   Name:
Dennis McGrath   Title: President

 

  RADIANCY, Inc.         By: /s/ Dennis McGrath   Name: Dennis McGrath   Title:
President

 

  PHOTOTHERAPEUTICS LTD.         By: /s/ Yoav Ben-Dror                          
Name: Yoav Ben-Dror   Title: Director

 

  RADIANCY (ISRAEL) LIMITED         By: /s/ Yoav Ben-Dror   Name: Yoav Ben-Dror
  Title: Director

 

 

 

 

 

